DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgement is made of the filing of this application as a divisional of application number 15/547,957 (now USPN 10,633,478).
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 7/15/2020 has been considered by the examiner.
Examiner’s Amendment
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Kenrick L. Vidale on 3/09/2021.
The application has been amended as follows: 
The claims are amended as shown in the attachment. Additionally, in claim 35, the phrase “preferably at most 10 % wt., more preferably at most 8 % wt.,” is deleted.
Allowable Subject Matter
Claims 17, 25-35 and 38 are allowed.
The following is an examiner’s statement of reasons for allowance: The present claims are allowable over DE102007028890, which represents the closest prior art of record and which discloses a similar process but employing, in place of the b-pyrrolidone, a mixture of a C2+ N-(cyclo)alkylpyrrolidone with at least one selected from a di(cyclo)alkyl dipropylene glycol ether and a N-(cyclo)alkylcaprolactam. While the scope of the solvent includes the b-pyrrolidone, there is not an obvious reason for one of ordinary skill in the art to modify the prior art process to arrive at the claimed process because it is shown in the instant application that it is not simply a matter of avoiding the use of the undesirable methylpyrrolidone. The use of the b-pyrrolidone provides better results than, say, N-ethylpyrrolidone, which is the prior art preferred alkylpyrrolidone. Such improvements are not obvious.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VU ANH NGUYEN whose telephone number is (571)270-5454.  The examiner can normally be reached on M-F 8:00 AM-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/VU A NGUYEN/Primary Examiner, Art Unit 1762